UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4017



UNITED STATES OF AMERICA,

                                                Plaintiff- Appellee,

          versus


HERMAN LAMARK HUNTER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00224)


Submitted:   September 19, 2007           Decided:   October 25, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Q. Burgess, LAW OFFICE OF DAVID Q. BURGESS, Charlotte, North
Carolina, for Appellant. Amy E. Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman     Lamark      Hunter    was      convicted    by    a     jury   of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2000), and possession with intent to distribute

cocaine base, in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(B);

851 (West 1999 & Supp. 2007).              Counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), claiming there are no

meritorious    issues      for    review,    but      offering    for    the    court’s

consideration       whether      the    district      court   erred     in    admitting

evidence that a confidential informant purchased drugs at 1529

Duckworth and evidence of Hunter’s prison identification card.                         In

addition, counsel raises for consideration whether the court erred

in admitting a statement by a non-testifying person encouraging

Hunter to tell police that the drugs were his and whether the court

plainly     erred    in    permitting       evidence      that    Hunter       hit    his

girlfriend.     Hunter was given the opportunity to file a pro se

supplemental brief, but declined.            We have reviewed the record and

find no error.       Accordingly, we affirm.

            We review the district court’s evidentiary rulings for an

abuse of discretion. United States v. Cooper, 482 F.3d 658, 662-63

(4th Cir. 2007).          Testimony that a search warrant was acquired

after a confidential informant purchased crack cocaine at Hunter’s

residence    was    admissible         because   it    was    relevant       background

information as to why the officers searched the residence.                       United


                                         - 2 -
States v. Love, 767 F.2d 1052, 1063 (4th Cir. 1985).   The probative

value of the evidence was not substantially outweighed by its

prejudicial effect.    See Fed. R. Evid. 404(b).       The evidence

supporting the convictions was overwhelming.     The district court

did not abuse its discretion in admitting evidence of Hunter’s

prison identification card.    It was stipulated that Hunter was a

convicted felon. Thus, the fact that Hunter was actually an inmate

at one time did not unfairly prejudice his case.   Furthermore, the

court instructed the jury on the limited purpose for which the

evidence was to be used.   See United States v. Queen, 132 F.3d 991,

997 (4th Cir. 1997).   We further find testimony that a person was

overheard telling Hunter to admit the drugs were his was harmless.

          With respect to testimony that Hunter may have hit his

girlfriend, we find due to the weight of the evidence, Hunter’s

substantial rights were not affected.   United States v. Olano, 507

U.S. 725, 732-37 (1993).

          We also find there was substantial evidence supporting

the convictions.   In addition we find no error at sentencing and

Hunter’s sentence within the advisory guidelines was reasonable.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Hunter’s conviction and sentence.

This court requires counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for


                                - 3 -
further review. If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 4 -